Citation Nr: 0018406	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the right shoulder (major) with a healed 
scar and injury to Muscle Groups I and III, with retained 
foreign body in Muscle Group III, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the right leg with healed scars and injury 
to Muscle Group XI, currently evaluated as 10 percent 
disabling.

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran had recognized service from December 1942 to 
November 1945 with the Recognized Guerillas and from November 
1945 to June 1946 with the Regular Philippine Army.

A historical review of the record shows that in a June 1994 
rating decision the Department of Veterans Affairs (VA), 
Manila, Philippines, Regional Office (RO) denied claims of 
entitlement to increased evaluations for residuals of a 
shrapnel wound to the right shoulder (major) with a healed 
scar and injury to Muscle Groups I and III, with retained 
foreign body in Muscle Group III and entitlement to an 
increased evaluation for residuals of a shrapnel wound to the 
right leg with healed scars and injury to Muscle Group XI.  

In a February 1999 decision, the Board upheld the RO's rating 
decision with respect to the issue of entitlement to an 
increased evaluation for residuals of a shrapnel wound to the 
right leg with healed scars and injury to Muscle Group XI 
evaluated as 10 percent disabling.  However, the Board 
granted an increased evaluation of 40 percent for residuals 
of a shrapnel wound to the right shoulder (major) with a 
healed scar and injury to Muscle Groups I and III, with 
retained foreign body in Muscle Group III.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court). 

In July 1999 the Secretary of Veterans Affairs, represented 
by the Office of General Counsel filed a motion to vacate in 
part that portion of the Board's February 1999 decision 
denying an evaluation in excess of 40 percent for residuals 
of a shrapnel wound to the right shoulder (major) with a 
healed scar and injury to Muscle Groups I and III, with 
retained foreign body in Muscle Group III, and an evaluation 
greater than 10 percent for residuals of a shrapnel wound to 
the right leg with healed scars and injury to Muscle Group 
XI.  The motion was granted by Order of the Court dated in 
November 1999, and the case has been remanded to the Board 
for further readjudication and disposition in accordance with 
the Court's order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The claims on appeal are well grounded within the meaning of 
the statute and judicial construction. 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for service-connected 
disability generally is a well-grounded claim).  VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claims.

The Board notes that additional development of the record is 
needed in order for the Board to render a legal 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991)

The Board recognizes that the post service medical evidence 
includes X-rays of the veteran's right shoulder and knee 
joints demonstrating the presence of a degenerative 
osteoarthritis process at a time dating many years following 
separation from active duty.  The record is absent any 
undertaking by the RO to establish the etiology of the 
arthritic process of the right shoulder and knee.  

The Secretary's motion stated that the veteran should be 
provided a thorough and contemporaneous VA examination and 
the examiner should comment on whether or not the veteran's 
degenerative osteoarthritis is related to his service-
connected shrapnel wounds.  38 U.S.C. § 5107(a); Green v. 
Derwinski, 1Vet.App. 121, 124 (1991). 

In addition, the Board notes that the veteran should be 
afforded a comprehensive orthopedic examination in order to 
determine the nature, extent and degree of severity of 
manifestations and symptomatology associated with residuals 
of a shrapnel wound to the right shoulder, Muscle Groups I 
and III with retained metallic foreign body, and residuals of 
a shrapnel wound to the right leg, Muscle Group XI and if 
possible, to distinguish the symptoms and manifestations 
between the service-connected gunshot wounds and those solely 
due to coexisting degenerative osteoarthritis of the right 
shoulder and knee joints.  

The Board notes that where a gunshot wound involves the 
musculature, residuals of such wounds are evaluated in 
accordance with the principles and criteria set forth in 38 
C.F.R. §§ 4.55, 4.56, and 4.73, Diagnostic Codes 5301 to 
5329.  Amendments to these regulations became effective on 
July 3, 1997, during the pendency of the veteran's appeal. 62 
Fed. Reg. 106, 30235- 30240 (Jun. 3, 1997) (codified at 38 
C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 
4.47-4.54, 4.72 were removed and reserved).  The defined 
purpose of the changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  

For clarification purposes, the Board notes that prior to 
July 3, 1997, the provisions of 38 C.F.R. § 4.54 noted that 
muscle group disability pictures were based on the cardinal 
symptoms of muscle weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).  


Under the revised criteria the cardinal signs and symptoms of 
muscle disability are provided under 38 C.F.R. § 4.56 (c).  
For VA rating purposes the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

Arthritis based on trauma (Diagnostic Code) established by X-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Diagnostic Code 5003.

The Board notes the Court has held that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. 4.40, 4.45 and 4.59 
(1999) must be considered, and that examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain on use or due to flare-
ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of his right shoulder and 
right leg disabilities.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The veteran should be scheduled for a 
VA orthopedic examination by an 
orthopedic surgeon or other appropriate 
specialist(s) for the purpose of 
ascertaining the nature, extent of 
severity and etiology of degenerative 
osteoarthritis of the right shoulder and 
right knee and, and the extent and degree 
of severity of service-connected right 
shoulder and right leg disabilities.  Any 
further indicated studies must be 
conducted.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, copies of the previous and 
amended criteria for rating gunshot wound 
disabilities, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s), and the examination 
report(s) must be annotated in this 
regard by the examiner(s). 

Specifically, the examiner(s) should 
offer an opinion as to whether it is 
least as likely as not that the veteran's 
degenerative osteoarthritis of the right 
shoulder and/or right leg developed as a 
consequence of the service-connected 
shrapnel wounds.  Any opinions expressed 
as to the etiology of the degenerative 
osteoarthritis of the right shoulder and 
right knee must be accompanied by a 
complete rationale.




With respect to examination of the 
veteran's service-connected right 
shoulder and right leg disabilities, the 
examiner should identify any associated 
muscle injury and muscle loss stemming 
from shell fragment wounds in service.  
The examiner should record the pertinent 
cardinal signs and symptoms of muscle 
disability under 38 C.F.R. § 4.54 prior 
to July 3, 1997 and 38 C.F.R. § 4.56(c) 
effective on and after July 3, 1997.

It is requested that the examiner provide 
explicit responses to the following 
question regarding injury to Muscle 
Groups I, III and XI, right side:

Does the muscle injury cause loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, uncertainty of movement or 
loss of joint motion.  

If so, the examiner should quantify the 
degree of associated impairment as 
opposed to impairment due to coexisting 
arthritis of the right shoulder and right 
knee, if possible.  If the severity of 
the muscle injury manifestations cannot 
be quantified, the examiner must so 
indicate.  

Any further indicated special studies 
should be conducted, and all findings 
should be reported in detail.  Any 
opinions expressed must be accompanied by 
a complete rationale.


In regard to examination of the veteran's 
coexisting degenerative osteoarthritis of 
the right shoulder and right knee the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by arthritic process in light of 
the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a) Does the disability associated with 
arthritis of the right shoulder or right 
knee involve only the joint(s), or does 
it also involve the nerves and muscle?

(b) Does the disability associated with 
arthritis of the right shoulder or right 
knee cause weakened movement, excess 
fatigability, and incoordination, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations can not be 
quantified, the examiner must so 
indicate.  Any further indicated special 
studies should be conducted, and all 
findings should be reported in detail.  A 
complete rationale for any opinion 
expressed must be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. App 
268 (1998)
4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should formally 
adjudicate the issue of entitlement to 
service-connection for arthritis of the 
right shoulder and right knee as 
secondary to service-connected shrapnel 
wounds of the right shoulder and right 
leg.  Thereafter, the RO should re-
adjudicate the issues of entitlement to 
increased evaluations for residuals of 
shrapnel wounds to the right shoulder and 
right leg, considering application of the 
old and new rating criteria for rating 
muscle injuries, including the previous 
and amended versions of 38 C.F.R. §§ 4.55 
and 4.56, and a determination of whether 
there are associated cardinal signs and 
symptoms of loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement as well as loss 
of joint motion along with application of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as 
warranted.  The RO should document its 
consideration of the applicability of the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


